 Case 2:20-cv-05172-WJM-MF Document 20 Filed 03/23/21 Page 1 of 8 PageID: 329



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


     CHERYL BOROWSKI,

                  Plaintiff,                                       Civ. No. 2:20-cv-5172 (WJM)
          v.
                                                                               OPINION
     KEAN UNIVERSITY et al.,

                  Defendants.


 WILLIAM J. MARTINI, U.S.D.J.

         Plaintiff Cheryl Borowski ("Plaintiff'), a fonner adjunct professor at Kean
  University, brings this action against the University and certain related defendants seeking
  redress under 42 U.S.C. § 1983, the New Jersey Civil Rights Act, and ·common law.
  Plaintiff alleges she was unlawfully relieved of her teaching duties after students reported
  she made offensive remarks while teaching. Plaintiff also alleges the administrative
  appeals process she pursued to challenge her tennination was unconstitutional. This matter
  is now before the Court on two motions: a motion to dismiss by Defendants Kean
  University ("Kean"), Dawood Farahi, Charles Williams, Stephen Kubow, Kenneth Green,
  and Faruque Chowdhury (collectively, the "Kean Defendants") pursuant to Federal Rules
  of Civil Procedure 12(b)(l ) and 12(b)(6), ECF No. 8; and a motion to dismiss by Defendant
· Christopher Myers pursuant to the same, ECF No. 10. For the reasons set forth below, the
  motions are GRANTED.

         I.      BACKGROUND

        Plaintiff is an attorney and a fonner adjunct professor at Kean's Toms River campus
 in Toms River, New Jersey. 1 Compl., 4, ECF No. 1. Kean is a public university with a
 main campus in Union, New Jersey. Id. , 5. Defendants Dawood Farahi, Charles
 Williams, Stephen Kubow, Kenneth Green, and Faruque Chowdhury are Kean employees
 in various leadership and senior management positions. Id. ,, 6-10. Defendant
 Christopher Myers is the Director of the Division of Appeals and Regulatory Affairs for

 1
   For the purpose of deciding the instant motions, the Court draws all facts from Plaintiffs Complaint and
 the documents incorporated therein, accepting all well-pleaded allegations as true and interpreting them in
 the light most favorable to Plaintiff. See Cuevas v. Wells Fargo Bank, NA., 643 F. App'x 124, 125-26 (3d
 Cir. 2016).
                                                                                          :· ··.-_:,.
Case 2:20-cv-05172-WJM-MF Document 20 Filed 03/23/21 Page 2 of 8 PageID: 330



the New Jersey Civil Service Commission (“Civil Service Commission”).2 Ex. 5, Compi.,
ECF No. 1-6; Ex. 7 at 3, Cornpl., ECF No. 1-8.

        In 2016, Kean employed Plaintiff, as it had done the past five years, to teach an
undergraduate business law course. Compi. ¶ 12, ECF No. 1. Plaintiffs teaching method
involved presenting students with hypothetical, controversial legal issues to promote
debate and critical thinking. Id. ¶ 13. In March of 2016, Plaintiff received an email from
Defendant Kubow scheduling a meeting to discuss concerns raised by students in her class.
Id. ¶ 14. Plaintiff was unable to attend the meeting and learned that the matter had been
referred to Kean’s Human Resources Department. Id. ¶J 15-16. Two weeks later,
Defendant Kubow informed Plaintiff that Kean was removing her from the class and no
longer required her teaching services, but would compensate her for the entire course. Id.
¶J 17-18. Defendant Chowdhury clarified that Kean was not terminating Plaintiff, but
rather initiating an “administrative process” based on the students’ concerns. Id. ¶ 20.

        On May 2, 2016, by way of letter from Defendant Williams, Kean explained to
Plaintiff that she had been named as a respondent in a complaint alleging she made remarks
in class about gender, immigration status, nationality, ethnicity, and religion that were
offensive and in violation of the New Jersey State Policy Prohibiting Discrimination in the
Workplace (the “State Workplace Policy”). Id. ¶ 22. Kean investigated the matter, during
which it notified Plaintiff that her teaching contract would not be renewed for the following
academic tenm Id. ¶J 25-28. On October 6, 2016, Kean sent Plaintiff a final determination
letter advising her it had completed the investigation and found her remarks to be a
violation of the State Workplace Policy. Id. ¶ 29. Kean’s letter further advised that she
could appeal the determination to the Civil Service Commission. Id.

       Plaintiff timely appealed. Id. ¶ 30. The Civil Service Commission referred the
matter for a hearing before an Administrative Law Judge (“AU”), who conducted a three-
day hearing in June of 2018. Id. ¶ 36, 41. In the midst of the parties’ post-hearing briefing,
the Civil Service Commission declared in a separate matter involving another Kean
professor that professors and adjunct professors are not considered Civil Service employees
and therefore do not have the right to appeal a State Workplace Policy determination. Id.
¶J 44-45. As the Civil Service Commission’s Director of the Division of Appeals and
Regulatory Affairs, Defendant Myers notified the AU that the Civil Service Commission
consequently did not have jurisdiction over Plaintiffs appeal. Id. ¶ 45; Ex. 5, Compl., ECF
No. 1-6. The AU dismissed Plaintiffs appeal by Order dated October 23, 2018. Compl.
¶ 46, ECF No. 1; Ex. 6, Compl., ECF No. 1-7. Plaintiff appealed the dismissal to the Civil
Service Commission, which issued a final agency decision on November 23, 2018,
affirming the AU’s ruling and dismissing Plaintiffs appeal for lack of jurisdiction.
Compl. ¶ 48, ECF No. 1; Ex. 7, Compl., ECF No. 1-8.

2
 Contrary to Plaintiffs Complaint, Defendant Myers is not the Director of the Civil Service
Commission, but of a particular division within it.


                                              2
Case 2:20-cv-05172-WJM-MF Document 20 Filed 03/23/21 Page 3 of 8 PageID: 331




        As a result of the above events, Plaintiff filed the Complaint in this matter on April
28, 2020, seeking declaratory and injunctive relief and damages on eight causes of action.
Count I alleges the Kean Defendants violated Plaintiffs First Amendment rights by
tenhlinating her contract pursuant to the facially unconstitutional State Workplace Policy.
Cornpl. ¶J 53-64, ECF No. 1. Count II further alleges that Plaintiffs termination violated
her procedural and substantive due process rights under the Fourteenth Amendment. Id.
¶ 65-68. Count III alleges Defendant Myers violated her procedural due process rights
under the Fourteenth Amendment by informing the AU that the Civil Service Coimmission
did not have jurisdiction over the appeal. Id. ¶ 70-76. Count IV alleges Defendant
Myers’s conduct also violated her right to equal protection under the Fourteenth
Amendment by excluding adjunct professors from the right appeal State Workplace Policy
violations. Id. ¶ 77-79. Count V alleges Defendant Myers engaged in civil conspiracy
with unidentified individuals. Id. ¶J 81-89. And lastly, Counts VI through VIII allege
Defendants violated the analogous provisions of the New Jersey State Constitution and
subjected Plaintiff to intentional infliction of emotional distress. Id. ¶11 90-97.

        The Kean Defendants and Defendant Myers now each move to dismiss the
Complaint based on abstention under Younger v. Harris, 401 U.S. 37 (1971), for lack of
subject matter jurisdiction by virtue of Eleventh Amendment sovereign immunity, and for
failure to state a claim. The matter is fully briefed, and the Court decides the motion on
the papers without oral argument. Fed. R. Civ. P. 72(b).

       II.    LEGAL STANDARD

       The Kean Defendants and Defendant Myers move to dismiss Plaintiff.s Complaint
under Federal Rules of Civil Procedure 12(b)(l) and 12(b)(6), and while the Court would
ordinarily recite the legal standards for both provisions, it is not necessary to do so here,
where the Court finds that Yottnger abstention alone warrants dismissal.

        “A Youtnger analysis is not strictly within either Rule 12(b)(1) or Rule l2(b)(6),”
but the Third Circuit has explained that the analysis is “in the nature of a 1 2(b)(6) motion
in that matters outside of the pleadings are not to be considered.” Tobia i’. Lakewood 3d.
ofEduc., No. 16-4850 (MLC), 2017 WL 1206010, at *3 (D.N.J. Mar. 31, 2017) (quoting
Gwynedd Properties, Inc. v. Lower Giiynedd Tup., 970 F.2d 1195, 1206 n. 18 (3d Cir.
 1992)). The Court “must consider only the complaint, exhibits attached to the complaint,
matters of the public record, as well as undisputedly authentic documents if
the complainant’s claims are based upon these documents.” Mayer v. Belichick, 605 F.3d
223, 230 (3d Cir. 2010). The Court must also accept all well-pleaded allegations in the
Complaint as true and view them in the light most favorable to the Plaintiff Id. at 229.

       III.   ANALYSIS



                                              j
Case 2:20-cv-05172-WJM-MF Document 20 Filed 03/23/21 Page 4 of 8 PageID: 332



       The Kean Defendants and Defendant Myers invoke Younger and argue that this
Court should abstain from exercising jurisdiction over this matter because of Plaintiffs
underlying state administrative proceeding before the Civil Service Commission. Kean Br.
at 15-21, ECF No. 8-1; Myers Br. at 22-27, ECF No. 10-1.

        “Jurisdiction existing,
                              .   .a federal court’s ‘obligation’ to hear and decide a case is
                                      .



‘virtually unflagging.” Sprint Commc ‘ns, Inc. v. Jacobs, 571 U.S. 69, 77 (2013) (quoting
Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 217 (1976)).
“Parallel state-court proceedings do not detract from that obligation.” Id. Younger and its
progeny, however, recognized that there are certain “exceptional circumstances” to this
general rule where notions of cornity between the federal and state governments warrant
preclusion of federal interference with ongoing state proceedings. Id. at 77-7 8; see also,
Maihan v. Sec y United States Dep ‘t of State, 938 F.3d 453, 461 (3d Cir. 2019) (citing
same)). In other words, “Younger requires federal courts to abstain from deciding cases
that would interfere with certain ongoing state proceedings.” Ma/han, 938 F.3d at 461.
There are only three “exceptional categories” of state proceedings to which Yottnger
applies: (1) “ongoing state criminal prosecutions”; (2) “certain ‘civil enforcement
proceedings”; and (3) “pending ‘civil proceedings involving certain orders uniquely in
furtherance of the state courts’ ability to perform theirjudicial functions.” Sprint, 571 U.S.
at 72-79 (citation omitted).

        This Court recently ruled in Schuman v. Kean University, a similar case between a
former professor and Kean, that an administrative disciplinary action initiated by Kean and
appealed to the Civil Service Commission qualifies as a type of civil enforcement
proceeding within Sprint’s second category of cases. Schttman v. Kean Univ., No. 19-
20413, 2020 WL 3446314, at *2 (D.N.J. June 24, 2020), reconsideration denied, No. 19-
204 13, 2020 WL 7488066 (D.N.J. Dec. 11, 2020), appeal docketed, No. 20-3523 (3d Cir.
Dec. 15, 2020). In Schuman, as in the instant case, the plaintiff sought to challenge her
alleged violation of the State Workplace Policy, which Kean, as a state institution, intended
to enforce to sanction alleged wrongful conduct. Schutman, 2020 WL 3446314, at *2. The
Court found Kean’s disciplinary action was indeed characteristic of a civil enforcement
proceeding, which is typically “initiated to sanction the federal plaintiff, i.e., the party
challenging the state action, for some wrongful act.” Sprint, 571 U.S. at 79. For example,
the Supreme Court has extended Younger to the following ongoing civil enforcement
proceedings: (1) state-initiated administrative proceedings to enforce state civil rights
laws, Ohio Civil Rig/its Comm ‘n v. Dayton Christian Schools, Inc., 477 U.S. 619 (1986);
(2) state-initiated proceedings to gain custody of children allegedly abused by their
parents, Moore v. Sims, 442 U.S. 415, 419-20 (1979); (3) civil proceeding “brought by the
state in its sovereign capacity” to recover welfare payments defendants had allegedly
obtained by fraud, Trainor v. Hernandez, 431 U.S. 434, 444 (1977); (4) state-initiated
proceeding to enforce obscenity laws, Huf/hian v. Pursue, Ltd., 420 U.S. 592 (1975); (5)
state-initiated disciplinary proceedings against a lawyer for violation of state ethics
rules, Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass ‘n, 457 U.S. 423, 433-34


                                              4
Case 2:20-cv-05172-WJM-MF Document 20 Filed 03/23/21 Page 5 of 8 PageID: 333



(1982). The Court then went on to find the administrative action in Schttman more akin to
the state proceeding in Gonzales v. Waterfront Comm ‘ii ofN.Y. Harbor, 755 F.3d 176, 182
(3d Cir. 2014), wherein the Civil Service Commission initiated an administrative
disciplinary hearing to sanction the plaintiff for conduct the State deemed contemptible,
than to the state proceeding in ACRA TttrfClttb v. Zanzttccki, 748 F.3d 127, 138 (3d Cir.
2014), wherein there was no evidence that the proceeding was commenced to sanction the
plaintiff for some wrongful act. Schttman, 2020 WL 3446314, at *2.

       The Court applies this same reasoning here to find Plaintiffs federal claims are
related to a civil enforcement proceeding to which Younger applies. In doing so, the Court
does not resolve the questions of whether Kean qualifies as the state for purposes of the
Eleventh Amendment and whether it is a person amenable to suit under 42 U.S.C. § 1983.
As the Court stated in Schuman, it is sufficient for Yoitnger purposes that Kean, a public
university of the State of New Jersey, seeks to impose disciplinary consequences pursuant
to the State Workplace Policy. Schuman, 2020 WL 34463 14, at *3 (citing N.J.A.C. 4A:7-
3.1 (providing that “the State and its agencies reserve the right to take either disciplinary
action. or other corrective action, to address any unacceptable conduct that violates this
           .   .



policy .   .
               .




       The next step of the Younger analysis requires the Court to consider whether the
three Middlesex factors are satisfied. See Sprint, 571 U.S. at 81 (noting that after
concluding a state proceeding is quasi-criminal, the three Middlesex conditions are
“additional factors appropriately considered by the federal court before invoking
Younger”). These factors include: (1) whether there is an ongoing state proceeding that
was judicial in nature; (2) whether that proceeding implicates important state interests; and
(3) whether the state proceeding provides an adequate opportunity for Plaintiff to raise her
federal claims. See PDXN., Inc. v. Comm ‘r New Jersey Dep ‘t ofLab. & Workforce Dcv.,
978 F.3d 871, 883 (3d Cir. 2020) (citing Middlesex Cnty. Ethics Comm., 457 U.S. at 432).

        As to the first factor, the Court finds Kean’s investigation, Plaintiffs appeal of her
disciplinary determination to the Civil Service Commission, the three-day hearing before
the AU, and the appeal of the AU’s decision to the Civil Service Commission constitute
a state proceeding that was judicial in nature. The parties dispute, however, whether
Plaintiffs state proceeding may be considered “ongoing” or “pending” insofar as Plaintiff
filed this federal action in lieu of appealing the Civil Service Commission’s final agency
decision to the Appellate Division of the New Jersey Superior Court and raising her
constitutional claims there.

        The United States Court of Appeals for the Third Circuit addressed these very
circumstances in 0 ‘Neil/v. City ofPhiladelphia, 32 F.3d 785 (3d Cir. 1994). In O’Neill,
the City of Philadelphia (the “City”) issued violation notices to plaintiffs for unpaid parking
tickets, which the plaintiffs then contested at a hearing before the City’s Bureau of
Administrative Adjudication (“BAA”). 32 F.3d at 788. The BAA hearing officer issued


                                              5
Case 2:20-cv-05172-WJM-MF Document 20 Filed 03/23/21 Page 6 of 8 PageID: 334



determinations on the plaintiffs’ liabilities for their unpaid tickets. Id. Instead of appealing
the hearing officer’s detenninations and raising their constitutional claims through the state
forum, the plaintiffs filed a § 1983 action in federal court challenging the constitutionality
of the City’s parking ticket procedures. Id. at 788-89. The question presented to the Court,
and the same question presented here, was “whether a state proceeding is ‘pending,’ and
Yottnger abstention proper, where the adjudicatory process has become final as a result of
the federal claimant’s failure to pursue state-court judicial review of an unfavorable state
administrative determination.” Id. at 790. Finding “no reason why a litigant in a state
administrative proceeding should be permitted to forego state-court judicial review of the
agency’s decision in order to apply for relief in federal court,” and citing notions of cornity
and the importance of preventing federal intervention into States’ efforts to protect their
interests, the Court ruled in the affirmative, holding state proceedings remain “pending”
within the meaning of Younger abstention where: (1) “a coercive administrative proceeding
has been initiated by the State in a state forum”; (2) “adequate state-court judicial review
of the administrative determination is available to the federal claimants”; and (3) “the
claimants have chosen not to pursue their state-court judicial remedies, but have instead
sought to invalidate the State’s judgment by filing a federal action.” Id. at 790-91.

        Applying that framework here, the Court finds Plaintiffs underlying state
administrative proceeding is “pending” for purposes of Younger abstention. Like the action
taken by the City of Philadelphia to enforce its parking tickets against the plaintiffs in
o ‘Neil!, the action taken by Kean is coercive, initiated by Kean (the state) to enforce a
violation of the State Workplace Policy (state law). See O’Neill, 32 F.3d at 791 n.13
(explaining the distinction between coercive and remedial administrative proceedings).
Once the Civil Service Commission issued a final agency decision, Plaintiff had the
opportunity to appeal as of right to the Appellate Division of the Superior Court. N.J. Ct.
R. 2:2-3(a)(2) (“{A]ppeals may be taken to the Appellate Division as of right.., to review
final decisions or actions of any state administrative agency or officer, and to review the
validity of any rule promulgated by such agency or officer . . . .“); see also Ex. 7 at 3,
Compi., ECF No. 1-8 (“This is the final administrative determination in this matter. Any
further review should be pursued in a judicial forum.”). Plaintiff did not exercise that right,
and instead filed this § 1983 action challenging the constitutionality of the State Workplace
Policy and the administrative appeals process before the Civil Service Commission. P1.
Opp’n to Kean at 25, ECF No. 15. Consequently, the Court considers Plaintiffs underlying
state administrative proceeding to be “pending.” The first Middlesex factor—whether there
is an ongoing state proceeding that was judicial in nature—is therefore satisfied.

       The second il’Iiddlesex factor—whether the proceeding implicates important state
interests—is also satisfied. The State of New Jersey and its agencies have a vital interest
not only in the enforcement of the State Workplace Policy, but also in whether the Civil
Service Commission may exercise jurisdiction over determinations of State Workplace
Policy violations. See, e.g., Schuman, 2020 WL 3446314, at *3 (“The state proceeding



                                               6
Case 2:20-cv-05172-WJM-MF Document 20 Filed 03/23/21 Page 7 of 8 PageID: 335



constitutes an attempt to vindicate important state interests, namely enforcing its policy
prohibiting discrimination in the workplace.”).

        The third Middlesex factor requires the Court to consider whether the state
proceeding provides an adequate opportunity for Plaintiff to raise her federal claims.
“[T]his third element is satisfied in the context of a state administrative proceeding when
the federal claimant can assert [her] constitutional claims during state-court judicial review
of the administrative deterrriination.” 0 ‘Neill, 32 f.3d at 792 (citations omitted). Plaintiff
bears the burden of demonstrating that state procedural law bars presentation of her claims.
See Local 194, Int’l fed ‘n of Prof’l & Tech. Engineers, AFL-CIO v. The New Jersey
ThrnpikeAttth.,No. 11-1653 (JLL), 2011 WL 1547473, at *7 (D.N.J. Apr. 21, 2011);Local
54 Patrolman ‘s Benevolent Ass ‘ii v. fontottra, No. 06-6278 (SDW), 2007 WL 416515$,
at *5 (D.N.J. Nov. 19, 2007). When, as here, “a litigant has not attempted to present [her]
federal claims in related state-court proceedings, a federal court should assume that state
procedures will afford an adequate remedy, in the absence of unambiguous authority to the
contrary.” O’Neill, 32 f.3d at 792 (quoting Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 15
(1987)) (internal quotation marks omitted).

        Since Plaintiffs initial appeal to the Civil Service Commission, she has maintained
that the State Workplace Policy is “unconstitutionally overbroad and vague” and that Kean
violated her “academic freedom, freedom of speech, due process and other rights” when it
removed her from teaching pursuant to the Policy. See Ex. 3 ¶J 13, 16, Compl., ECF No.
1-4. Plaintiff has failed to explain why she could not have asserted these claims or her
other constitutional claims challenging the Commission’s lack ofjurisdiction in an appeal
to the Appellate Division of the Superior Court. The Court recalls that in Schuman, it found
that plaintiffs appeal to the Appellate Division “offer[ed] an adequate opportunity for
Plaintiff to raise her constitutional claims [as] evidenced by the fact that Plaintiff already
[had].” Schuman, 2020 WL 3446314, at *3• The Court assumes that to be true here: that
the state forum available to Plaintiff on appeal would have afforded her an adequate
opportunity to raise her constitutional claims had she pursued the appeal. Accordingly, the
third and final Middlesex factor is satisfied.

       Having concluded that Plaintiffs underlying state administrative proceeding
constitutes an ongoing civil enforcement proceeding that implicates vital state interests and
provided Plaintiff an adequate opportunity to raise her federal claims, the Court finds
Younger abstention is appropriate here. The Court will decline to exercise jurisdiction over
the present action.3

         IV.      CONCLUSION



 In declining to exercise jurisdiction, the Court does not reach the parties’ additional arguments concerning Eleventh
Amendment immunity, qualified immunity, or failure to state claim raised in the motions to dismiss.


                                                          7
Case 2:20-cv-05172-WJM-MF Document 20 Filed 03/23/21 Page 8 of 8 PageID: 336



     For the foregoing reasons, the Kean Defendants' motion to dismiss, ECF No. 8,
and Defendant Myers's motion to dismiss, ECF No. 10, are GRANTED. Plaintiffs
Complaint, ECF No. 1, is DISMISSED with prejudice.

      An appropriate Order accompanies this Opinion.




Date: March 23, 2021




                                         8
